Citation Nr: 0920261	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-33 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased initial rating for a cervical 
spine disability, described as a herniated nucleus pulposus, 
status post discectomy, and multilevel fusion with 
spondylosis, to include spinal stenosis and degenerative 
arthritis, currently rated at 20 percent disabling. 

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for Bell's palsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1987 to June 
2004, in addition to three years of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2004, 
a statement of the case was issued in September 2006, and a 
substantive appeal was received in September 2006.

The issue of entitlement to service connection for sinusitis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected cervical spine disability 
is not manifested by forward flexion of the cervical spine 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine.

2.  A right knee disability was not manifested during active 
service, nor is any right knee disability causally or 
etiologically related to active service. 

3.  Bell's palsy was not manifested during active service, 
nor is any current Bell's palsy causally or etiologically 
related to active service.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating for a 
cervical spine disability in excess of 20 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5241 (2008).

2.  Any right knee disability was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2008).

3.  Bell's palsy was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated March 2004 
and June 2006 the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in March 2004 prior to the initial unfavorable 
decision in August 2004.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the June 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

The Board acknowledges that the VCAA letter of June 2006, 
which contains the information necessary to fulfill the 
requirements of Dingess v. Nicholson, does not specifically 
list the right knee disability or the Bell's palsy as the 
claimed disabilities.  The Board finds though that the letter 
did include the spinal disability and that the Veteran should 
reasonably have understood that the requirements for service 
connection would also be applied to his other claimed 
disabilities.  In any event, because the claims of 
entitlement to service connection for right knee disability 
and Bell's palsy are denied herein, any question as to rating 
percentages and effective dates is moot in regards to these 
issues.

Although some of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notices were 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in July 2008, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran's cervical spine claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA for the 
Veteran's cervical spine claim.

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes VA treatment 
records, VA examination reports, and lay evidence.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded VA examinations in March 2004 and 
February 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Given that the claims file was reviewed by the 
examiner and the examination reports set forth detailed 
examination findings in a manner which allows for informed 
appellate review under applicable VA laws and regulations, 
the Board finds the examinations to be sufficient.  Thus, the 
Board finds that a further examination is not necessary 
regarding the Veteran's cervical spine and Bell's palsy. 

The Board notes that although the examiner examined and x-
rayed the Veteran's right knee during the March 2004 
examination, they did not set forth specific findings.  The 
Board finds however, that in light of the holding in McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), an examination is not 
required for the Veteran's claimed right knee disability.  
McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case.  The Veteran did suffer a mild right 
knee sprain during service; however competent evidence fails 
to indicate any current disability or persistent or recurrent 
symptoms of a disability relating to the right knee.  In 
fact, the record is wholly silent with regards to any right 
knee disability after the Veteran's knee sprain in 1996.  As 
such, the Board finds that an examination is not necessary in 
this instance.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

Increased Rating - Cervical Spine

The present appeal involves the Veteran's claim that the 
severity of his service-connected cervical spine disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R§ 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

The Veteran's service-connected cervical spine disability has 
been rated under Diagnostic Code 5241.  The general rating 
formula for diseases and injuries of the spine provides for 
the disability ratings under Diagnostic Codes 5235 to 5243, 
unless the disability rated under Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, for diseases and injuries 
of the spine, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease. 
 
Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: 

A 20 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; 

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine; 

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine; 

A 50 percent rating is awarded for unfavorable ankylosis of 
the entire thoracolumbar spine; 

And a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a. 
 
Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code. 
 
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 
 
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 
 
Note (4): Round each range of motion measurement to the 
nearest five degrees. 
 
Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 
 
Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
 
Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table). 
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent evaluation is warranted when there are 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

The Veteran was afforded a VA examination in March 2004.  At 
that time, the Veteran reported a pain level of 10 out of 10; 
however he functioned with medication.  His condition did not 
cause incapacitation or any time lost from work.  Physical 
examination of the cervical spine showed no evidence of 
muscle spasm or tenderness.  The Veteran's range of motion 
was flexion to 30 degrees, with pain at 20 degrees, extension 
to 20 degrees with pain at 10 degrees, right and left lateral 
flexion to 20 degrees with pain at 20 degrees, right rotation 
to 60 degrees with pain at 60 degrees, and left rotation to 
50 degrees with pain at 50 degrees.  The examiner noted that 
the range of motion of the spine is additionally limited by 
pain and that pain had a major functional impact.  The range 
of motion is not however additionally limited by fatigue, 
weakness, lack of endurance, and incoordination.  There is no 
ankylosis of the spine and no signs of intervertebral disc 
syndrome present.  

The Veteran was afforded another VA examination in February 
2008.  The Veteran reported that he was able to ambulate, 
drive an automobile, and perform all activities of daily 
living.  He was currently employed as a mail carrier. Upon 
physical examination, the Veteran had 5/5 strength for 
extension, flexion, and right and left lateral flexion of the 
cervical spine.  He showed no tenderness to palpation or 
evidence of muscle spasm in the cervical spine.  The cervical 
spine range of motion was 0-20 active forward flexion, 0-30 
passive forward flexion, 0-45 active and passive forward 
flexion, 0-30 active and passive left lateral flexion, 0-30 
active right lateral flexion, 0-35 passive right lateral 
flexion, 0-35 active left lateral rotation, 0-45 passive left 
lateral rotation, 0-40 active right lateral rotation, and 0-
65 passive right lateral rotation.  The Veteran had pain on 
flexion past 10 degrees and on extension past 20 degrees.  He 
showed pain with right and left lateral flexion past 15 
degrees and pain with rotation to the left and right past 30 
degrees.  

There was no evidence of muscle spasm or weakness with the 
range of motion testing.  Also, no change in the range of 
motion was seen after repetitive motion testing.  The 
examiner found no objective clinical evidence that the 
Veteran's function was additionally limited by pain, fatigue, 
weakness, incoordination, or lack of endurance with 
repetitive motion testing of the cervical spine.  The Veteran 
was diagnosed with degenerative disc disease and fusion C5 to 
C6 and C6 to C7 of the cervical spine.  

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  The Veteran's forward flexion of 
the cervical spine was actively 20 degrees without pain as 
noted in both the March 2004 and February 2008 examinations.  
The examiner stated in March 2004 that no ankylosis was 
present.  The Veteran's disability therefore more closely 
approximates a 20 percent disability rating.  

Further, consideration has been given as to whether a higher 
disability evaluation could be assigned under Diagnostic Code 
5243 for intervertebral disc syndrome.  There has been no 
medical evidence showing that the Veteran has been prescribed 
bed rest due to incapacitating episodes having a total of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  In fact the examiner specifically noted in March 
2004 that the Veteran suffered no incapacitating episodes.  

The Board finds that the Veteran has not demonstrated any 
additional functional loss to warrant an increased evaluation 
based on 38 C.F.R.  §§ 4.40, 4.45, and 4.59.  Although the 
Veteran's range of motion is limited due to pain, the Board 
finds that this pain is already reflected in the currently 
assigned 20 percent rating for the knee disabilities.  In 
considering the Veteran's range of motion, the Board also 
considered the onset of pain within the Veteran's range of 
motion.  The Board acknowledges the Veteran's subjective 
complaints of additional pain; however, the examiner notes 
that the Veteran suffers no incapacitating episodes, has not 
missed work, and that his disability does not affect his 
activities of daily living.  In the absence of any 
accompanying clinical findings supporting additional 
functional loss, the Board finds that the currently assigned 
20 percent rating adequately reflects the level of disability 
in the Veteran's cervical spine, and there is no basis for a 
higher rating based on pain or loss of function.

The Board also notes that the Veteran also claims 
degenerative arthritis of the cervical spine separately from 
the other disabilities of his cervical spine.  Degenerative 
arthritis is rated under Diagnostic Code 5003; however, the 
maximum rating under that code is 20 percent disabling, which 
the Veteran has already been assigned under the limitation of 
motion provisions.  The presence of arthritis does not 
increase a rating provided under limitation of motion, as the 
regulation specifically states that the twenty and ten 
percent ratings based on x-ray findings under Diagnostic Code 
5003 will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).  
The diagnosis of degenerative disc disease is therefore 
included in the consideration of any other cervical spine 
disability.

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.

Service Connection - General

Some of the issues before the Board involve a claim of 
entitlement to service connection. Applicable law provides 
that service connection will be granted if it is shown that 
the Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Right Knee

The Veteran's service medical records contain only one 
mention of a right knee injury.  An October 1996 record notes 
that the Veteran complained of right knee pain for two weeks.  
He complained of no locking, popping, or giving way, and no 
history of knee pain, trauma, or surgery.  Upon examination, 
the knee presented without discoloration or deformity.  The 
examiner noted tenderness.  He diagnosed the Veteran with a 
mild knee sprain and instructed the Veteran to do only non-
impact exercise for two weeks.  

In May 2000 and December 2003 reports of medical history, the 
Veteran specifically marked no when asked have you ever had 
or do you now have knee trouble, swollen or painful joints, 
impaired use of arms, legs, hands, or feet, any need to use 
corrective devices such as knee braces, or any bone joint or 
other deformity.  In the corresponding reports of medical 
examination, the examiners noted the Veteran's lower 
extremities as clinically normal.

Post-service records are completely silent as to any 
complaints, treatments, or diagnosis of any knee disability.  
The Veteran was afforded a VA examination for multiple issues 
in March 2004.  At that time, the examiner noted that the 
Veteran denied making a claim for a right knee sprain and 
therefore did not provide a diagnosis.  In spite of the lack 
of diagnosis, in the examination, the examiner noted that 
right knee x-ray findings were within normal limits.  He also 
noted that the Drawer test and the McMurray test for the 
right knee were within normal limits.  In addition, in May 
2007, the examiner specifically noted that other than the 
spine and left shoulder, all joints presented with a normal 
range of motion with no swelling, tenderness, warmth, or 
erythema. 

As the Veteran's service and post-service records contain 
only one complaint of a knee disability, the Board finds that 
the mild knee sprain diagnosed in service was acute and 
transitory.  Without a current diagnosed disability, the 
claim for service connection is not valid.  See 38 U.S.C.A. § 
1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Veteran is certainly competent to testify as to 
symptoms such as knee pain, which are non-medical in nature; 
however, he is not competent to render a medical diagnosis.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony 
is competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).

As such, based on the competent evidence of record, the Board 
finds that a preponderance of the evidence is against the 
finding of service connection for a right knee disability.  
As the preponderance of the evidence is against this claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Bell's Palsy 

Service treatment records are silent as to any complaint, 
treatment, or diagnosis of Bell's palsy.  In fact, a March 
1995 medical record states that cranial nerve examinations 
revealed no deficit.  In a December 2003 report of medical 
examination, the examiner noted the Veteran's head, face, and 
neurologic functions as clinically normal.  

Post-service medical records are also silent as to any 
complaint, treatment, or diagnosis of Bell's palsy.  In a 
March 2004 VA examination, the Veteran stated that he had 
been suffering from Bell's palsy for eight years with a 
slight tingling on the right side of the nose for a few 
minutes three times per week.  Examination of the cranial 
nerves revealed normal findings and the peripheral nerve 
examination was within normal limits.  The examiner did not 
diagnose the Veteran with Bell's palsy because the condition 
has resolved.  In a December 2004 examination, the examiner 
noted that the Veteran's cranial nerves II through XII were 
grossly intact.  

As stated above, a current diagnosed disability is necessary 
for a claim of service connection.  Without a current 
diagnosed disability, the claim for service connection is not 
valid.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran is 
certainly competent to testify as to symptoms such as a 
tingling sensation, which are non-medical in nature; however, 
he is not competent to render a medical diagnosis.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  

The Veteran's records are silent as to any complaints, 
treatments, or diagnosis of Bell's palsy.  As such, based on 
the competent evidence of record, the Board finds that a 
preponderance of the evidence is against the finding of 
service connection for a right knee disability.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

A rating in excess of 20 percent for cervical spine 
disability is denied.

Service connection for a right knee disability is denied.

Service connection for Bell's palsy is denied.


REMAND

Upon review of the record, the Board feels that further 
development is necessary before a decision on the merits may 
be made regarding the issue of service connection for 
sinusitis.  In April 1986 and June 1987 reports of medical 
history, the Veteran specifically marked no when asked have 
you ever had or have you now sinusitis.  In the corresponding 
reports of medical examination, the examiners noted the 
sinuses as clinically normal.  The Veteran however began 
noting sinusitis while in service.  In an August 1991 report 
of medical history, the Veteran marked yes when asked have 
you ever had or have you now sinusitis.  The examiner 
described the sinusitis as seasonal allergies and marked the 
Veteran's sinuses as clinically normal in the August 1991 
report of medical examination.  The June 1996, May 2000, and 
December 2003 examination each repeated the August 1991 
report.

The Veteran was provided with a VA examination in March 2004.  
Upon examination, the examiner noted sinusitis present at 
maxillary with tenderness; however, the examiner then stated 
that there is no diagnosis because there is no pathology to 
render a diagnosis.  In spite of the apparent absence of a 
diagnosis in March 2004, in April 2004, the Veteran had 
surgery for his chronic sinusitis.  Given the extreme 
contrast between the March 2004 VA examination and the 
Veteran's private medical records from April 2004, the Board 
feels that another examination is necessary to determine the 
extent and etiology of any sinus disability.  

Also, the Board observes that the Veterans Claims Assistance 
Act of 2000 (VCAA) letters do not comply with the 
Dingess/Hartman notification requirements.  In light of this 
matter being remanded for further development, the RO should 
also ensure compliance with all notice and assistance 
requirements under the VCAA, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be furnished an 
appropriate VCAA letter as to entitlement 
to service connection for a sinus 
disability.  This letter should advise the 
Veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The notice should 
also include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of any sinus 
disability, to include sinusitis.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  The examiner should provide 
a clear rationale that includes a 
discussion of the facts and the medical 
principles involved.  Any tests deemed 
medically advisable should be 
accomplished.  The examiner should respond 
to the following:
		
As to any current sinus disability, 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the 
disability was manifested during the 
Veteran's active service.  If no 
current sinusitis exists, the examiner 
should address the etiology of any 
sinus disability that existed at the 
time of or prior to the Veteran's April 
2004 surgery.  The examiner should 
specifically address the in-service 
description of the Veteran's claimed 
sinusitis as seasonal allergies. 

All opinions should provide a medical 
rationale for any conclusions.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 






action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


